DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 4 and 11 are objected to because of the following informalities:  
Claim 4 recites “the rotary contact switch” and it should be “the rotary switch”. 
Claim 11 recites “the rotary contact switch” and it should be “the rotary switch”. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the rotary contact switch" in Line 1. There is insufficient antecedent basis for this limitation in the claim since the parent claim 1 did not recited any "rotary contact switch". 
Claim 11 recites the limitation "the rotary contact switch" in Line 1. There is insufficient antecedent basis for this limitation in the claim since the parent claim 1 did not recited any "rotary contact switch". 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (hereinafter Jackson) US-PAT No. 10,757,491. 

Regarding claim 8, Jackson teaches
an earbud (Fig. 11 shows a wearable audio device 1100) comprising 
a housing (Fig. 11 shows an enclosure 1110) comprising 
a stem (Fig. 11 shows a stem 1118) and 
enclosing a processor (Col. 20, Lines 26-30 as shown in Fig. 1A).  Jackson further teaches of a rotary switch (Fig. 11 shows a tactile structure (e.g.  rotatable portion…Col. 20, Lines 13-17) 1140) coupled to the stem (Col. 20, Lines 17-19) and electronically coupled to the processor (Col. 20, Lines 21-30), wherein the processor comprises one program instruction executable to control functions of the earbud (Col. 7, Lines 17-20).
Jackson does not explicitly teach in Fig. 11 of a pressure switch that is electronically coupled to the processor.
	In a different embodiment, Jackson teaches of an input device that is electronically coupled to the processor as shown in Fig. 1A and Col. 8, Lines 65-Col. 9, Lines 2. The input includes multiple touch-sensitive regions 830a and 830b configure to detect a squeeze, pinch, pull, press, and/or other manipulation of the stem 818 (Col. 18, Lines 40-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aspect of Fig. 11 of Jackson, with the aspect taught in Fig. 8 of Jackson. The motivation is to allow the user to control different operating functions of the earbud with ease, which helps in improving the adaptability of the earbud since this allow the user to accurately perform a gesture or other input on the enclosure while the earbud is worn in the ear, or while the user is otherwise not visually perceiving the enclosure.

Regarding claim 9, Jackson teaches all the features with respect to claim 8 as outlined above. Jackson teaches that the pressure switch is positioned on stem as show in Fig. 8.

Regarding claim 10, Jackson teaches all the features with respect to claim 8 as outlined above. Jackson teaches that the stem comprises a pressure sensitive portion that acts as the pressure switch (Col. 8, Lines 20-24).

8.	Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (hereinafter Jackson) US-PAT No. 10,757,491 in view of Heerlein et al. (hereinafter Heerlein) US-PG-PUB No. 2009/0129618.

Regarding claim 1, Jackson teaches
A control interface for an earbud (Col. 3, Lines 42-45), comprising: 
an earbud (Fig. 11 shows a wearable audio device 1100) comprising 
a stem (Fig. 11 shows a stem 1118) and 
a processor (Col. 20, Lines 26-30); 
a rotary switch (Fig. 11 shows a tactile structure (e.g.  rotatable portion…Col. 20, Lines 13-17) 1140) coupled to the stem (Col. 20, Lines 17-19) and electronically coupled to the processor (Col. 20, Lines 21-30).
Jackson does not explicitly teach in Fig. 11 of a pressure switch that is electronically coupled to the processor.
	In a different embodiment, Jackson teaches of an input device that is electronically coupled to the processor as shown in Fig. 1A and Col. 8, Lines 65-Col. 9, Lines 2. The input includes multiple touch-sensitive regions 830a and 830b configure to detect a squeeze, pinch, pull, press, and/or other manipulation of the stem 818 (Col. 18, Lines 40-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aspect of Fig. 11 of Jackson, with the aspect taught in Fig. 8 of Jackson. The motivation is to allow the user to control different operating functions of the earbud with ease, which helps in improving the adaptability of the earbud since this allow the user to accurately perform a gesture or other input on the enclosure while the earbud is worn in the ear, or while the user is otherwise not visually perceiving the enclosure.
Jackson does not explicitly teach that the processor is configured to execute program instruction in response to electrical signals from the rotary switch and the pressure switch.
	Heerlein teaches in Fig. 1 and 2 of an operating element 111 having a touch/pressure switch 112 and the rotary switch 113 are in communication with a processor 141 via a logic circuit 131 for activating different operating functions of the hearing aid 100 (Para. [0027], Lines 1-4 and Para. [0037], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable audio device, as taught by Jackson, with both the pressure switch and the rotary switch are in communication with the processor, as taught by Heerlein. The motivation is to allow the processor that is configured to execute multiple program instructions in response to signals from rotary switch and pressure switch, which helps in improving the adaptability of the earbud.

Regarding claim 2, the combination Jackson and Heerlein teach all the features with respect to claim 1 as outlined above. Jackson teaches that the pressure switch is positioned on stem as show in Fig. 8.

Regarding claim 3, the combination Jackson and Heerlein teach all the features with respect to claim 1 as outlined above. Jackson teaches that the stem comprises a pressure sensitive portion that acts as the pressure switch (Col. 8, Lines 20-24).

Regarding claim 4, the combination Jackson and Heerlein teach all the features with respect to claim 1 as outlined above. 
The combination Jackson and Heerlein do not explicitly teach that the rotary contact switch comprises the pressure switch.
	Heerlein teaches in Fig. 2 of a rotary switch 113 comprises a touch/pressure switch 112.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable audio device, as taught by the combination Jackson and Heerlein, with the rotary contact switch comprises the pressure switch, as taught by Heerlein. The motivation is to control the earbud from signals from rotary switch and pressure switch, which helps in improving the adaptability of the earbud.

Regarding claim 11, Jackson teaches all the features with respect to claim 8 as outlined above. 
Jackson does not explicitly teach that the rotary contact switch comprises the pressure switch.
	Heerlein teaches in Fig. 2 of a rotary switch 113 comprises a touch/pressure switch 112.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable audio device, as taught by Jackson, with the rotary contact switch comprises the pressure switch, as taught by Heerlein. The motivation is to control the earbud from signals from rotary switch and pressure switch, which helps in improving the adaptability of the earbud.

9.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (hereinafter Jackson) US-PAT No. 10,757,491 in view of Heerlein et al. (hereinafter Heerlein) US-PG-PUB No. 2009/0129618 and further in view of Dunn et al. (hereinafter Dunn) US-PG-PUB No. 2008/0058037.

Regarding claim 5, the combination Jackson and Heerlein teach all the features with respect to claim 1 as outlined above. Jackson teaches the selecting step of a predetermined program instructions because the reference disclose a volume modulation instruction (one of the elements listed in claimed Markush group) (Col. 13, Lines 14-34) that was selected at least by the designer from an unknown group.  What Jackson does not teach is the claimed group that is provided for having a power on instruction, a power off instruction, a sleep instruction, a volume modulation instruction, a fast forward instruction, a rewind instruction, a skip forward instruction, and a skip backward instruction. 
	However, all the recited group elements such as a power on instruction, a power off instruction, a sleep instruction, a volume modulation instruction, a fast forward instruction, a rewind instruction, a skip forward instruction, and a skip backward instruction were known and it was a matter of design choice to select a known element like changing between functionality controls, or switching the earbud on and/or off as taught by Dunn (Fig. 1B and 1C show Each earphone 104a and 104b includes a control piece 118a and 118b….Para. [0026], Lines 1-11).  It appears that the invention would perform equally well with any of the program instructions listed above since setting the volume, changing between different program and/or operating modes, or switching the earbud on and/or off are generally functionality controls carried out via operating elements/control interface that are typically arranged on the outside of the earbud in a readily accessible fashion. 

Regarding claim 6, the combination Jackson, Heerlein and Dunn teach all the features with respect to claim 5 as outlined above. Jackson teaches a signal received by the processor from the pressure switch activates a program instruction (Col. 8, Lines 65-Col. 9, Lines 2 and Col. 18, Lines 40-46).  What Jackson does not teach is the claimed group that is provided for having a power on instruction, a power off instruction, and a sleep instruction. 
	However, all the recited group elements such as a power on instruction, a power off instruction, and a sleep instruction were known and it was a matter of design choice to select a known element like changing between functionality controls, or switching the earbud on and/or off as taught by Dunn (Fig. 1B and 1C show Each earphone 104a and 104b includes a control piece 118a and 118b….Para. [0026], Lines 1-11).  It appears that the invention would perform equally well with any of the program instructions listed above since setting the volume, changing between different program and/or operating modes, or switching the earbud on and/or off are generally functionality controls carried out via operating elements/control interface that are typically arranged on the outside of the earbud in a readily accessible fashion. 

Regarding claim 7, the combination Jackson, Heerlein and Dunn teach all the features with respect to claim 5 as outlined above. Jackson teaches a signal received by the processor from the rotary switch activates a program instruction (Col. 20, Lines 21-30).  What Jackson does not teach is the claimed group that is provided for having a volume modulation instruction, a fast forward instruction, a rewind instruction, a skip forward instruction, and a skip backward instruction. 
	However, all the recited group elements such as a power on instruction, a power off instruction, and a sleep instruction were known and it was a matter of design choice to select a known element like changing between functionality controls, or switching the earbud on and/or off as taught by Dunn (Fig. 1B and 1C show Each earphone 104a and 104b includes a control piece 118a and 118b….Para. [0026], Lines 1-11).  It appears that the invention would perform equally well with any of the program instructions listed above since setting the volume, changing between different program and/or operating modes, or switching the earbud on and/or off are generally functionality controls carried out via operating elements/control interface that are typically arranged on the outside of the earbud in a readily accessible fashion. 

10.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (hereinafter Jackson) US-PAT No. 10,757,491 in view of Dunn et al. (hereinafter Dunn) US-PG-PUB No. 2008/0058037.

Regarding claim 12, Jackson teaches all the features with respect to claim 8 as outlined above. Jackson teaches the selecting step of a predetermined program instructions because the reference disclose a volume modulation instruction (one of the elements listed in claimed Markush group) (Col. 13, Lines 14-34) that was selected at least by the designer from an unknown group.  What Jackson does not teach is the claimed group that is provided for having a power on instruction, a power off instruction, a sleep instruction, a volume modulation instruction, a fast forward instruction, a rewind instruction, a skip forward instruction, and a skip backward instruction. 
	However, all the recited group elements such as a power on instruction, a power off instruction, a sleep instruction, a volume modulation instruction, a fast forward instruction, a rewind instruction, a skip forward instruction, and a skip backward instruction were known and it was a matter of design choice to select a known element like changing between functionality controls, or switching the earbud on and/or off as taught by Dunn (Fig. 1B and 1C show Each earphone 104a and 104b includes a control piece 118a and 118b….Para. [0026], Lines 1-11).  It appears that the invention would perform equally well with any of the program instructions listed above since setting the volume, changing between different program and/or operating modes, or switching the earbud on and/or off are generally functionality controls carried out via operating elements/control interface that are typically arranged on the outside of the earbud in a readily accessible fashion. 

Regarding claim 13, the combination Jackson and Dunn teach all the features with respect to claim 12 as outlined above. Jackson teaches a signal received by the processor from the pressure switch activates a program instruction (Col. 8, Lines 65-Col. 9, Lines 2 and Col. 18, Lines 40-46).  What Jackson does not teach is the claimed group that is provided for having a power on instruction, a power off instruction, and a sleep instruction. 
	However, all the recited group elements such as a power on instruction, a power off instruction, and a sleep instruction were known and it was a matter of design choice to select a known element like changing between functionality controls, or switching the earbud on and/or off as taught by Dunn (Fig. 1B and 1C show Each earphone 104a and 104b includes a control piece 118a and 118b….Para. [0026], Lines 1-11).  It appears that the invention would perform equally well with any of the program instructions listed above since setting the volume, changing between different program and/or operating modes, or switching the earbud on and/or off are generally functionality controls carried out via operating elements/control interface that are typically arranged on the outside of the earbud in a readily accessible fashion. 

Regarding claim 14, the combination Jackson and Dunn teach all the features with respect to claim 12 as outlined above. Jackson teaches a signal received by the processor from the rotary switch activates a program instruction (Col. 20, Lines 21-30).  What Jackson does not teach is the claimed group that is provided for having a volume modulation instruction, a fast forward instruction, a rewind instruction, a skip forward instruction, and a skip backward instruction. 
	However, all the recited group elements such as a power on instruction, a power off instruction, and a sleep instruction were known and it was a matter of design choice to select a known element like changing between functionality controls, or switching the earbud on and/or off as taught by Dunn (Fig. 1B and 1C show Each earphone 104a and 104b includes a control piece 118a and 118b….Para. [0026], Lines 1-11).  It appears that the invention would perform equally well with any of the program instructions listed above since setting the volume, changing between different program and/or operating modes, or switching the earbud on and/or off are generally functionality controls carried out via operating elements/control interface that are typically arranged on the outside of the earbud in a readily accessible fashion. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653